Citation Nr: 1116921	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  09-27 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for right ear hearing loss.

2.  Entitlement to an increased rating for left ear hearing loss disability, currently evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from May 1971 to February 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.  In an October 2006 decision, the Board denied service connection for right ear hearing loss disability.

2.  The evidence received since the October 2006 decision is cumulative or redundant of evidence previously of record, and does not raise a reasonable possibility of substantiating the claim.

3.  Left ear hearing loss is manifested, at worst, by Level VII hearing in the left ear.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for right ear hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  The criteria for a compensable evaluation for left ear hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Tables VI, VIA, VII, Diagnostic Code 6100, 4.86 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

Also, during the pendency of this appeal, the Court issued a decision which held that, in the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  See id.

In November 2003 the Veteran was advised of the evidence necessary to support his claims for service connection.  He was asked to identify pertinent evidence.  He was told how VA would assist him in obtaining relevant evidence.  

In January 2009 the Veteran was advised of the evidence necessary to support his claim of entitlement to an increased rating for his left ear hearing loss.  He was also told how he might reopen his claim of entitlement to service connection for right ear hearing loss.  In that regard, he was told the basis for the previous denial of that claim and instructed that he must submit new and material evidence.  The meaning of new and material evidence was explained.  Additionally, the evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional pertinent evidence.  This letter also discussed the manner in which VA determines disability ratings and effective dates.

Except as discussed below, the content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.

With respect to VA's duty to assist, relevant VA and private records have been obtained and associated with the record.  The Veteran has been afforded a VA examination of his left ear hearing loss disability.  The Board finds that the examination was adequate in that it was performed by a neutral, skilled provider who reviewed the Veteran's history and offered sufficient rationale for his conclusions.  The Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010).  Here, the January 2009 examiner included a discussion of the effects of the Veteran's hearing loss, noting that he had a difficult time hearing due to noise in his ears.  Moreover, the Veteran has not asserted that there is any deficiency in the January 2009 VA examination.

With respect to the Veteran's petition to reopen the claim of entitlement to service connection for right ear hearing loss, the Board notes the case of Woehlaert v. Nicholson, 21 Vet. App. 456 (2007), wherein the appellant argued that the Board was obligated to reopen his claim because the RO had arranged for an examination, and that the examination in question was inadequate.  In that decision, the Court held that the Board was not obligated to reopen a claim merely because the RO reopened the claim and undertook development such as obtaining a new examination or opinion.  Furthermore, in Woehlaert, the Court also held that the adequacy of any such examination or opinion is moot if the Board determines that new and material evidence has not been presented, although the Board must certainly consider the results of such an examination or opinion as it would any evidence of record.  Thus, even if the VA examination was inadequate, any such inadequacies are moot as the Board is finding that new and material evidence has not been received to reopen the claim.

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

New and Material Evidence

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service incurrence or aggravation of organic disease of the nervous system may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As noted, the Board denied service connection for right ear hearing loss in October 2006.  The Board determined that right ear hearing loss was noted at enlistment, and was not aggravated by service.  

The evidence of record at the time of the Board's decision included the Veteran's service treatment records.  They show that on enlistment examination in November 1970 the Veteran's right ear hearing acuity was measured as follows:




HERTZ




500
1000
2000
3000
4000








Right
20
30
35
50
50


On separation examination in February 1973 the Veteran's hearing was 15/15 on spoken voice testing.  No reference to hearing loss is mentioned in the summary of defects and diagnoses.  

Also of record was a February 1973 claim for benefits which listed high blood pressure and hernia.  The Veteran did not seek service connection for hearing loss at that time.  

The report of a January 2004 VA examination was also associated with the file at the time of the Board's October 2006 decision.  The examiner reviewed the Veteran's claims file and discussed his history.  Puretone thresholds were as follows:




HERTZ





1000
2000
3000
4000








Right

30
35
35
45


The examiner concluded that since there was a hearing loss in the Veteran's right tear upon entrance into the service it was not likely that the hearing loss in that ear was precipitated by military noise exposure.  She noted that the voice test performed on separation was not a frequency specific test and might not reveal a high frequency hearing loss.

In a December 2004 statement, the Veteran asserted that there was evidence of current hearing loss and evidence of in-service noise exposure and maintained that service connection was warranted.  

In December 2004 the January 2004 VA examiner provided an opinion regarding service connection.  She noted the Veteran's belief that his hearing loss was aggravated during service.  She stated that the Veteran's claims file was reviewed and that audiological evaluation on enlistment revealed a mild to moderate loss in the right ear.  She also noted that voice testing on separation revealed normal hearing bilaterally.  She concluded that since there was a hearing loss present in the right tear on enlistment, it was not likely that the Veteran's hearing in the right ear was precipitated by military noise exposure.  She compared the audiological testing administered in 2004 to the results of the Veteran's examination, and noted that current hearing in the right ear was within 5 decibels of that measured on enlistment.  She concluded that the Veteran's right ear hearing loss was not aggravated by military noise exposure.

The Veteran sought to reopen his claim in December 2008.  In support of his petition to reopen, he submitted the report of private audiological testing.  It shows the following puretone thresholds:




HERTZ





1000
2000
3000
4000








Right

45
60
65
65


The Veteran was afforded an additional VA examination in January 2009.  Puretone thresholds on the right were as follows:




HERTZ





1000
2000
3000
4000








Right

60
75
80
90


Having carefully reviewed the record, the Board has concluded that new and material evidence has not been submitted to reopen the Veteran's claim of entitlement to service connection for right ear hearing loss disability.  As noted, the Board denied the Veteran's claim in 2006 because the Board determined that the disability preexisted service and was not aggravated by service.  Since then, there has been no new lay or medical evidence added to the record which tends to show that right ear hearing loss disability was incurred in or aggravated by service.  The Veteran's assertions of current hearing loss and noise exposure in service were of record at the time of the Board's 2006 decision and are thus redundant.  In essence, the evidence added to the record since the Board's 2006 decision shows that the Veteran has current hearing loss in his right ear.  This evidence does not demonstrate incurrence or aggravation in service.  In summary, the defect existing at the time of the October 2006 decision has not been cured, and the claim may not be reopened.

Evaluation of Left Ear Hearing Loss

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2010); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case the Board has concluded that the disability has not significantly changed and that a uniform evaluation is warranted.

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a) and (d) (2010).

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86.  

Examinations are conducted using the controlled speech discrimination tests, together with the results of the puretone audiometry test.  The horizontal lines in table VI, referenced in 38 C.F.R. § 4.85, represent nine categories of percent of discrimination based upon the controlled speech discrimination test.  The vertical columns in table VI represent nine categories of decibel loss based upon the puretone audiometry test.  The numeric designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to puretone decibel loss; thus, for example, with a percent of discrimination of 70 and average puretone decibel loss of 64, the numeric designation is V for one ear.  The same procedure will be followed for the other ear. The numeric designations are then applied to table VII, also referenced in 38 C.F.R. § 4.85, to determine the Veteran's disability rating.

A VA audiological examination was scheduled and carried out in January 2004.  Diagnostic testing resulted in the following puretone thresholds:




HERTZ





1000
2000
3000
4000
Average







Left

35
40
45
50
43

The speech discrimination score was 58 for the left ear.  

Private testing in December 2008 revealed the following puretone thresholds:




HERTZ





1000
2000
3000
4000








Left

55
55
60
60


While word recognition results were provided, it is unclear whether this testing comported with VA standards, which require testing with the Maryland CNC word list.  In any event, an additional VA examination carried out in 2009 reflects puretone thresholds similar to those elicited in the December 2008 testing.

On VA examination in January 2009 the Veteran reported that he had the most difficulty hearing due to noise in his ears.  Puretone thresholds were as follows:




HERTZ





1000
2000
3000
4000
Average







Left

50
60
70
75
63.75

Speech recognition testing using the Maryland CNC word list was 76 percent for the left ear.  

The Board observes that application of the regulation to the findings on the January 2004 audiometric evaluation results in a numeric designation VI for the left ear.  As discussed above, the nonservice-connected right ear is given a designation of I.  A noncompensable evaluation is warranted when those values are applied to Table VII. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).  Further, the results of the January 2009 examination result in a numeric designation of VII for the left ear, and application of those values to Table VII also result in a noncompensable evaluation.  Thus, the record demonstrates that the schedular rating assigned by the RO is correct.

The Board has also considered whether a higher evaluation might be available upon application of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment.  As noted, because the Veteran's right ear hearing loss is not service connected, it will be assigned a designation of Level I.  For his left ear, the private December 2008 private examination report does show that he has a threshold of 55 decibels or more at the indicated frequencies.  However, the results of application of those results to Table VIA results in a Roman numeral designation of IV which does not result in a compensable evaluation.  

The potential application of various provisions of Title 38 of the Code of Federal Regulations has also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected disability.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate ratings criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Furthermore, with regard to whether the schedular criteria for hearing loss are adequate in this case, although the assignment of disability evaluations is based on a mechanical application of numerical tables to the numerical findings upon audiological evaluation, the Board finds that the numerical criteria in the rating schedule contemplate the impairment of function that is experienced by the Veteran.  Specifically, the Board determines that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.

The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,200 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (April 12, 1994).  

Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  The simple fact that the Veteran's hearing disability does not satisfy the numerical criteria for a compensable rating under these criteria, to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  Thus, the Board determines that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

New and material not having been received, the petition to reopen the claim of entitlement to service connection for right ear hearing loss disability is denied.

Entitlement to a compensable evaluation for left ear hearing loss disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


